United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1349
                                     ___________

United States of America              *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
     v.                               * Southern District of Iowa.
                                      *
Miguel Cruz Gonzalez, also known as *
Miguel De La Cruz Gonzalez, also      *
known as Miguel Gonzalez Cruz, also * [UNPUBLISHED]
known as Antonio Velasquez,           *
                                      *
           Appellant.                 *
                                 ___________

                              Submitted: October 17, 2011
                                 Filed: October 21, 2011
                                  ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Miguel Cruz Gonzalez pled guilty to one count of aggravated unlawful entry
after deportation in violation of 8 U.S.C. § 1326(a), (b)(2). At sentencing, the district
court1 calculated an advisory sentencing guidelines range of 27 to 33 months’



      1
       The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
imprisonment based on a total offense level of 17 and a criminal history category of
II. Gonzalez was sentenced to a term of 27 months and now appeals the sentence.

       When reviewing a sentence, we first evaluate whether the district court
committed significant procedural error. Gall v. United States, 552 U.S. 38, 51 (2007).
Gonzalez contends that the district court committed procedural error by not
considering the factors from 18 U.S.C. § 3553(a) to determine what sentence was
appropriate, by considering itself “bound to impose a sentence that fell within the
Guideline range,” and by “presuming the reasonableness of the Guideline range.”
Failing to consider the § 3553(a) factors and treating the guidelines as mandatory are
significant procedural errors. Gall, 552 U.S. at 51. A district court’s application of
a presumption of reasonableness to the advisory guidelines range also constitutes
significant procedural error. United States v. Henson, 550 F.3d 739, 740 (8th Cir.
2008). Here, Gonzalez made no objections at the time of sentencing, so we review
only for plain error. United States v. Espinoza Bravo, 624 F.3d 921, 924 (8th Cir.
2010). “We will reverse only if [Gonzalez] shows that the district court committed
an error that was plain, that affected his substantial rights, and that seriously affects
the fairness, integrity, or public reputation of judicial proceedings.” United States v.
Garcia, 646 F.3d 1061, 1068-69 (8th Cir. 2011).

       In this case, Gonzalez has failed to demonstrate plain error in the sentencing
procedure. The district court stated that it had considered all of the § 3553(a) factors
and then specifically discussed several of them, including seriousness of the offense,
protection of the public, and unwarranted sentencing disparity. A district court is not
required to “mechanically recite” each of the factors on the record so long as it is clear
that all relevant factors were properly considered. United States v. Brown, 627 F.3d
1068, 1073-74 (8th Cir. 2010). Furthermore, the district court considered Gonzalez’s
argument for a below-guidelines sentence and found a variance unwarranted based on
its analysis of the § 3553(a) factors, thus demonstrating that it did not consider itself
bound by the guidelines range. Gonzalez identifies, and we find, no evidence that the

                                           -2-
district court adopted a presumption of reasonableness for the advisory guidelines
range. Absent any contrary indication, “[t]rial judges are presumed to know the law
and to apply it in making their decisions.” United States v. Bain, 586 F.3d 634, 638
(8th Cir. 2009) (quoting Walton v. Arizona, 497 U.S. 639, 653 (1990)). The district
court based the sentence on its evaluation of the § 3553(a) factors in the unique
circumstances of this case. We find no error, much less plain error, in the district
court’s sentencing procedure.

       Second, Gonzalez argues that the sentence is substantively unreasonable. We
review the substantive reasonableness of a sentence under a deferential abuse-of-
discretion standard. United States v. Mees, 640 F.3d 849, 856 (8th Cir. 2011). An
abuse of discretion occurs “where the sentencing court ‘fails to consider a relevant
factor that should have received significant weight, gives significant weight to an
improper or irrelevant factor, or considers only the appropriate factors but commits
a clear error of judgment in weighing those factors.’” United States v. Moore, 565
F.3d 435, 438 (8th Cir. 2009) (quoting United States v. Kowal, 527 F.3d 741, 749 (8th
Cir. 2008)). “[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)). Because the district court imposed a sentence within the advisory guidelines
range, we presume that it is substantively reasonable. United States v. Sandoval-
Sianuqui, 632 F.3d 438, 444 (8th Cir.), cert. denied, --- U.S. ---, 2011 WL 4532815
(Oct. 3, 2011).

      Gonzalez contends that the district court gave too much weight to the
seriousness of the offense and Gonzalez’s threat to the public and that it failed to fully
consider the impact of the sentence on Gonzalez’s family. However, “[t]he district
court’s decision to place greater emphasis in this case on factors that favored a
sentence within the advisory range . . . than on other § 3553(a) factors that might favor

                                           -3-
a more lenient sentence is a permissible exercise of the considerable discretion
available to a sentencing court under the post-Booker regime.” United States v.
Ruelas-Mendez, 556 F.3d 655, 658 (8th Cir. 2009). Gonzalez has not shown that the
district court clearly erred in weighing the § 3553(a) factors.

      The judgment of the district court is affirmed.

                      ______________________________




                                        -4-